United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20856
                        Conference Calendar



DARRELL J. HARPER,

                                      Plaintiff-Appellant,

versus

NANCY F. ATLAS; KEITH P. ELLISON,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-MC-351
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Darrell J. Harper moves to proceed in forma pauperis (IFP)

to appeal the denial of IFP in the district court.     A movant for

leave to proceed IFP on appeal must show that he is a pauper and

that the appeal is taken in good faith, i.e., the appeal presents

nonfrivolous issues.   Carson v. Polley, 689 F.2d 562, 586 (5th

Cir. 1982); 28 U.S.C. § 1915(a)(3).

     Harper has been permanently enjoined from filing suit in the

Southern District of Texas without first obtaining the written


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20856
                                 -2-

permission of Judge Lynn Hughes and paying the filing fees for

all of his earlier cases.   Harper v. City View, No. 4:02-CV-04126

(S.D. Tex. Dec. 23, 2002) (unpublished).     The injunction was

motivated by Harper’s history of filing frivolous lawsuits.       See

Harper v. Hughes, No. 4:02-CV-03152 (S.D. Tex. July 22, 2002)

(unpublished).   Such sanctions are authorized by the federal

rules.   See FED. R. CIV. P. 11(c)(2).   Harper’s insistence on

filing lawsuits in the Southern District of Texas in flagrant

disregard of the terms of the injunction supports a determination

that the sanction was commensurate with the objected-to conduct.

Harper therefore has failed to show that he will raise any

nonfrivolous issues for appeal.    His IFP motion is therefore

denied, and his appeal is dismissed as frivolous.     See 5TH CIR.

R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     We have twice warned Harper that the filing or prosecution

of frivolous appeals would result in the imposition of sanctions.

Harper v. Beck, No. 04-20782 (5th Cir. Aug. 16, 2005)

(unpublished); Harper v. City of Houston, No. 04-20787 (5th Cir.

June 21, 2005) (unpublished).     In light of yet another frivolous

filing on his part, Harper is ordered to pay sanctions in the

amount of $100, payable to the clerk of this court.     The clerk of

this court and the clerks of all federal district courts within

this circuit are directed to refuse to file any civil complaint

or appeal by Harper unless Harper submits proof of satisfaction

of this sanction.   If Harper attempts to file any further notices
                           No. 05-20856
                                -3-

of appeal or original proceedings in this court without such

proof the clerk will docket them for administrative purposes

only.   Any other submissions which do not show proof that the

sanction has been paid will be neither addressed nor

acknowledged.   This sanction is imposed in addition to all other

sanctions currently in force against Harper.

     IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED.